UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 333-118185 LAZY DAYS' R.V. CENTER, INC. (Exact name of registrant as specified in its charter) Florida 59-1764794 (State of incorporation) (I.R.S. Employer Identification No.) 6130 Lazy Days Boulevard Seffner, Florida 33584-2968 246-4333 (Address of principal executive offices, including zip code) (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), nd (2)has been subject to such filing requirements for the past 90 days.Yes¨Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated Filer ¨Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule (12b-2 of the Exchange Act).Yes¨Nox As of August 14, 2007, the registrant had 100 shares of common stock outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM1. Financial Statements: Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 17 ITEM4. Controls and Procedures 17 PART II. OTHER INFORMATION ITEM1. Legal Proceedings 18 ITEM 1A. Risk Factors 18 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM3. Defaults Upon Senior Securities 18 ITEM4. Submission of Matters to a Vote of Security Holders 18 ITEM5. Other Information 18 ITEM6. Exhibits 18 SIGNATURES 19 2 PART I. FINANCIAL INFORMATION ITEM1. Financial Statements Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Condensed Balance Sheets ASSETS (Unaudited)June 30, 2007 December 31, 2006 Current assets Cash $ 5,429,081 $ 3,253,637 Receivables, net 17,947,435 15,514,990 Refundable income taxes – 377,633 Inventories 78,120,652 100,688,336 Prepaid expenses and other 2,366,845 3,001,928 Total current assets 103,864,013 122,836,524 Property and equipment, net 35,316,772 36,970,987 Loan and other costs, net 4,365,197 4,647,963 Goodwill 104,865,672 104,865,672 Intangible assets, net 74,247,991 75,222,812 Other assets 228,944 228,445 Total assets $ 322,888,589 $ 344,772,403 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Floor plan notes payable $ 40,857,857 $ 67,275,431 Current maturities of long-term debt 2,600,000 Accounts payable and accrued expenses 11,595,690 11,903,098 Accrued interest 2,386,158 2,548,495 Reserve for chargebacks 1,224,000 1,110,000 Customer deposits 2,692,225 1,421,168 Income taxes payable 1,590,970 Deferred income taxes 2,157,135 2,157,135 Total current liabilities 65,104,035 86,415,327 Long-term debt, less current maturities 138,308,926 140,796,654 Reserve for chargebacks 1,056,000 1,042,000 Deferred rent 14,093,277 14,134,249 Deferred income taxes 28,155,469 28,707,187 Other 9,010 11,494 Total liabilities 246,726,717 271,106,911 Stockholder’s equity Common stock, $.01 par value: 100 shares issued and outstanding 1 1 Paid-in capital 67,000,000 67,000,000 Retained earnings 9,161,871 6,665,491 Total stockholder’s equity 76,161,872 73,665,492 Total liabilities and stockholder’s equity $ 322,888,589 $ 344,772,403 See accompanying notes to condensed financial statements. 3 Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Condensed Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Revenues New vehicle $ 125,205,906 $ 115,184,473 $ 267,692,220 $ 247,233,593 Pre-owned vehicle 64,435,255 60,847,473 149,105,279 146,537,402 Parts, service and other 10,783,771 10,900,983 22,085,187 22,980,941 Finance and insurance 5,273,644 5,000,429 12,143,098 11,797,766 Rally Park 253,529 313,356 1,066,760 1,059,277 Other 349,730 588,418 494,822 989,772 Total revenues 206,301,835 192,835,132 452,587,366 430,598,751 Cost of revenues New vehicle 116,357,859 104,798,517 247,435,278 224,526,076 Pre-owned vehicle 58,311,289 54,058,545 134,455,598 130,536,093 Parts, service and other 5,498,097 4,862,007 10,252,876 9,632,417 Total cost of revenues 180,167,245 163,719,069 392,143,752 364,694,586 Gross profit 26,134,590 29,116,063 60,443,614 65,904,165 Selling, general and administrative expenses 21,773,024 21,572,625 45,962,194 46,397,031 Income before interest expense and income taxes 4,361,566 7,543,438 14,481,420 19,507,134 Interest expense 5,009,812 5,217,026 10,395,065 10,661,560 Income (loss) before income taxes (648,246 ) 2,326,412 4,086,355 8,845,574 Income tax expense (benefit) (245,665 ) 904,429 1,589,975 3,424,726 Net income $ (402,581 ) $ 1,421,983 $ 2,496,380 $ 5,420,848 See accompanying notes to condensed financial statements. 4 Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Condensed Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2007 June 30, 2006 Cash flows from operating activities Net income $ 2,496,380 $ 5,420,848 Adjustments to reconcile net income to net cash provided by operating activities Depreciation of property and equipment 1,894,290 1,472,242 Depreciation of rental vehicle inventory 2,653 424,469 Amortization of intangible costs 974,821 1,233,751 Amortization and write-off of loan and other costs 470,437 534,319 Amortization of discount on long-term debt 112,272 114,269 Loss (gain)on sale of property and equipment 2,141 (2,519 ) Provision for doubtful accounts 13,377 – Reserve for chargebacks 128,000 184,000 Deferred income taxes (551,718 ) (551,718 ) Change in assets and liabilities Receivables (2,445,822 ) 7,718,043 Inventories 22,565,031 21,162,930 Prepaid expenses and other 635,083 (514,427 ) Refundable income taxes 377,633 491,266 Other assets (499 ) 10,543 Accounts payable, accrued interest, other accrued expenses and customer deposits 798,828 (5,596,050 ) Income taxes payable 1,590,970 2,700,178 Deferred rent (40,972 ) (40,965 ) Net cash provided by operating activities 29,022,905 34,761,179 Cash flows from investing activities Proceeds from sale of property and equipment 1,100 15,215 Purchases of property and equipment (243,316 ) (2,270,836 ) Net cash used in investing activities (242,216 ) (2,255,621 ) Cash flows from financing activities Net payments under floor plan (26,417,574 ) (31,268,457 ) Loan and other costs (187,671 ) – Net cash used in financing activities (26,605,245 ) (31,268,457 ) Net change in cash 2,175,444 1,237,101 Cash at beginning of period 3,253,637 4,726,164 Cash at end of period $ 5,429,081 $ 5,963,265 Supplemental disclosure of cash flow information Cash paid during the period for interest $ 10,557,402 $ 10,803,853 Cash paid during the period for income taxes 150,000 785,000 See accompanying notes to condensed financial statements. 5 Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Notes to Condensed Financial Statements NOTE 1 - BASIS OF PRESENTATION AND OPINION OF MANAGEMENT The accompanying unaudited interim condensed financial statements include the accounts of Lazy Days’ R.V. Center, Inc. (the “Company” or “Lazy Days”), a wholly owned subsidiary of LD Holdings, Inc. (“LD Holdings”), a non-operating holding company, and have been prepared in accordance with the instructions to Form 10-Q and therefore do not include all of the information and financial statement disclosures necessary for a fair presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, the information furnished herein includes all adjustments necessary to reflect a fair statement of the interim periods reported. All adjustments are of a normal and recurring nature. Due to the seasonal nature of our business, interim results are not necessarily indicative of results for the entire fiscal year. The December31, 2006 condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These interim financial statements and the related notes should be read in conjunction with the financial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended December31, 2006. NOTE 2 - RECEIVABLES Receivables consist of the following: June 30, 2007 December 31, 2006 Contracts in transit and vehicle receivables $ 9,335,617 $ 9,262,233 Manufacturer receivables 7,991,650 5,371,397 Finance and other receivables 1,182,852 1,430,667 18,510,119 16,064,297 Less: Allowance for doubtful accounts 562,684 549,307 $ 17,947,435 $ 15,514,990 Contracts in transit represent receivables from financial institutions for the portion of the vehicle sales price financed by the Company’s customers through financing sources arranged by the Company. Manufacturer receivables are due from the manufacturers for incentives, holdbacks and other programs. NOTE 3 - INVENTORIES Inventories consist of the following: June 30, 2007 December 31, 2006 New recreational vehicles $ 52,015,313 $ 68,398,121 Pre-owned recreational vehicles 27,186,376 32,386,060 Parts, accessories and other 1,924,005 1,707,848 81,125,694 102,492,029 Less: LIFO reserve 3,005,042 1,810,355 78,120,652 100,681,674 Rental recreational vehicles, less accumulated depreciation of $11,660 in 2007 and $38,775 in 2006 – 6,662 $ 78,120,652 $ 100,688,336 6 Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Notes to Condensed Financial Statements NOTE 4 - GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill totaling $104,865,672 at June 30, 2007 and December 31, 2006, represents the excess of costs over fair value of net assets of an acquired business. Pursuant to Statement of Financial Accounting Standards (“SFAS”) No.142, Goodwill and Other Intangible Assets, goodwill and intangible assets acquired in a purchase business combination and determined to have an indefinite life are not amortized, but instead tested for impairment at least annually. AtDecember 31, 2006, management determined there was no impairment of goodwill. SFAS No.142 also requires that intangible assets with estimable useful lives be amortized over their respective estimated useful lives, addressed annually and reviewed for impairment in accordance with SFAS No.144, Accounting for Impairment or Disposal of Long-Lived Assets. Intangible assets and the related accumulated amortization are summarized as follows: June 30, 2007 December31, 2006 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Amortizable intangible assets: Manufacturer relationships $ 26,700,000 $ 2,085,937 $ 26,700,000 $ 1,752,188 Non-compete agreement 9,000,000 5,366,072 9,000,000 4,725,000 Customer database 3,600,000 3,600,000 3,600,000 3,600,000 39,300,000 11,052,009 39,300,000 10,077,188 Unamortizable intangible assets: Trade names and trademarks 46,000,000 – 46,000,000 – $ 85,300,000 $ 11,052,009 $ 85,300,000 $ 10,077,188 Amortizable intangible assets are being amortized using the straight-line method over 40 years for manufacturer relationships, six years for the non-compete agreement (which was extended an additional year in March 2007 as part of Mr. Wallace's retirement agreement) and one year for the customer database. The weighted-average amortization period for all amortizable intangible assets acquired in 2004 is 28.7 years. Trade names and trademarks are considered to have indefinite useful lives and are not being amortized. Amortization expense for intangible assets for the three and six-month periods ended June 30, 2007 was $461,518 and $974,821 respectively, compared to $616,875 and $1,233,751 for the three and six-month periods ended June 30, 2006. Estimated amortization expense for the six-month period ending December 31, 2007 and for each of the subsequent five years ending December 31 is: 2007 (six-months) - $923,036, 2008 - $1,846,071, 2009 - 2010 - $1,355,000 and2011 - $667,500. 7 Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Notes to Condensed Financial Statements NOTE 5 - FLOOR PLAN NOTES PAYABLE The Company maintains a floor plan financing agreement (the"Floor Plan Credit Facility") with two financial institutions, collateralized by new and pre-owned recreational vehicles aggregating up to $85,000,000. The entire facility may be used to finance new vehicle inventory but only up to $26,000,000 may be used to finance pre-owned vehicle inventory. The financial institutions collateralize all vehicles purchased under these agreements and all receivables generated from the sale of these vehicles. The interest rate charged (6.97% and 8.11% at June, 2007 and2006, respectively) is based on the prime rate or LIBOR. Principal is due upon the sale of the respective vehicle. Effective February 22, 2007, the Company amended the floor plan financing agreements extending the terms through February 22, 2011. The Company has the option to increase the aggregate floor plan commitments to $100,000,000 from $85,000,000. The amended and restated floor plan credit facility also includes a $15,000,000 revolving credit facility (see Note 6). Borrowings under our Floor Plan Credit Facility to finance our new vehicle inventory may not exceed (i)100% of the factory invoices for the related vehicles, (ii)85% of the wholesale value of all pre-owned inventory (as determined in accordance with National Automobile Dealers Association RV Industry Appraisal Guide, or appraised NADA value) for vehicles in the current through 7th prior model years and (iii)65% of the appraised NADA value with respect to pre-owned vehicles in the 8th, 9th and 10th prior model years. The Company’s floor plan notes payable are subject to certain financial and restrictive covenants including debt service coverage ratio; current ratio; and limitations oncertain executive compensation, capital expenditures, accounts payable, additional debt, liens, dividends, distributions, certain restricted investments, and certain other corporate activities, all as defined in the credit agreement. The minimum debt service coverage ratio currently allowable under the Floor Plan Credit Facility is 1.25, and increases to 1.30 at September 30, 2007. The Company was in compliance with all covenants at June 30, 2007. Interest expense on the floor plan notes payable for the three and six-month periods ended June 30, 2007 was $837,529 and $2,027,529, respectively, compared to $898,543 and $2,027,734 for the three and six-month periods ended June 30, 2006. NOTE 6 - LONG-TERM DEBT On May 14, 2004, the Company issued $152 million of unsecured, senior notes (the “Senior Notes”) through a private placement exempt from the registration requirements of the Securities Act. Subsequently, on December 6, 2004, the Company successfully completed the exchange of $137 million of its Senior Notes. The remaining Senior Notes totaling $15 million were ineligible for exchange. The Senior Notes mature May 15, 2012 and bear interest at an annual rate of 11.75% payable each November 15 and May 15, to the registered holders at the close of business on November 1 and May1 immediately preceding the interest payment date. The outstanding balance of unsecured Senior Notes at June 30, 2007 was $140,908,926 net of unearned discount of $1,095,074. Interest expense on the Senior Notes for the three and six month periods ended June 30, 2007 was $4,172,283 and $8,367,563 compared to $4,318,483 and $8,633,826 for the three and six month periods ended June 30, 2006. The Senior Notes rank pari passu with the Company’s existing and future senior debt. The Senior Notes are effectively subordinated to the Revolver and amended floor plan credit facility to the extent of the assets securing such debt. The Company has the option to redeem the Senior Notes at any time before May15, 2008, at a defined premium plus accrued and unpaid interest to the date of redemption. The Company shall offer to repurchase Senior Notes from all holders, on a pro rata basis, to the extent of 50% of the Company’s free cash flow, as defined, for any six-month period ending on either June30 or December31 of any fiscal year. To the extent the Company’s free cash flow for any six-month period is less than $1.0 million, the Company may elect not to make a free cash flow offer for such period and, in lieu thereof, add such free cash flow to the amount of free cash flow for the next succeeding six-month period. The Company’s free cash flow offer amount for the six-month period ended June 30, 2007 was approximately $2,600,000 and is recorded as a current maturity of long-term debt. The Company maintained a five-year senior secured revolving line of credit facility. This facility provided for borrowings up to $15 million, as defined, which included a $10 million sub-facility for the issuance of letters of credit.
